DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Arguments filed on 10/22/2021.
Claims 1, 2 and 4-9 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2 and 4-9 rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2016/0154415) in view of Novak et al. (US 2018/0055679 herein after ‘679) and Ugolkov (US 2011/0117210) are maintained for reasons of record in the office action filed on 07/22/2021 and as discussed below.
Novak discloses a method of using a pharmaceutical composition to improve health, cure abnormalities and degenerative disease and achieve therapeutic effect on mammals, comprising administering a first of the isotopes (includes zn-64) prior to and after surgical removal of a solid tumor (abstract). Novak discloses that the method allows administering the isotope selective ingredient to cause fast and significant reduction in degree of malignancy and to induce changes of cells phenotype form malignant phenotype to a benign or normal phenotype (0021 and 0025). Both oral and intravenous administration of pharmaceutical compositions considered as efficient. In vivo experiments results demonstrate that isotope-selective treatment allows for transformation of pathology affected cells into ones with normal or close to normal phenotype in the matter of days (0022). The chemical form of the active ingredients is KCL for 39-K and sulfates for 64-Zn and 24-Mg (0199). Additional disclosure includes that it is beneficial to use 64-Zn isotopes in combination with any standard antineoplastic therapy in order to improve its efficiency and reduce the harmful effects of anti-tumor agents. Preparation of samples will now be discussed (0382).
Novak falls to specifically disclose 64Zne(Asp}2 compound in the composition.
2H (deuterium-depleted water) and 64Zne is present at a concentration of from 10 ug/ml to 10 mg/ml in the form of a chelate of an amino acid, preferably a chelate of aspartate (0032 and 0231). In one embodiment, discloses intraperitoneal injection of a solution comprising 64Zne aspartate at a dose of 0.075 mg (75 ug} mouse and the dynamics of turnor growth was observed (04917 and examples 7-9).
Ugolkoyv discloses a method of therapeutically treating human cancer comprising administering an anti-cancer medicament compound comprising at least one organic or inorganic salt of zinc to suppress malignant tumor growth and induce tumor regression in-vive (abstract). The zinc compound is one selected from the group consisting of zinc sulfates, zinc gluconate, zinc acetate, zinc glycinate, zinc picolinate, zinc methionine sulfate, zinc monomethionine, zinc ascorbate, zinc aspartate, zinc orotate, zinc glycerate and the like (07126 and claim 11). In one embodiment, discloses that when a cancer patient with melanoma metastasis ingested with zinc picolinate showed a complete regression of metastatic nodes in abdominal cavity and a significant regression of metastatic lesion on patent's right leg (0215). Additional disclosure includes that the simple zinc salt compounds are efficacious which can 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to Incorporate 64Zne(Asp}2 compound into Novak's composition for treating melanoma. The person of ordinary skill in the art would have been motivated to make those modifications because Novak teaches that using pharmaceutical composition to allow administering the isotope selective ingredient to cause fast and significant reduction in degree of malignancy and to induce changes of cells phenotype to a benign or normal phenotype (0046) and reasonably would have expected success because the pharmaceutical composition and the method of using the pharmaceutical composition taught by Novak amplify therapeutic effect on cancer tissue and to protect healthy tissue from chemotherapy side effects and from immunotherapy side effects. Further as evidenced by Udgolkov, when a cancer patient with melanoma metastasis ingested with zinc picolinate showed a complete regression of metastatic nodes in abdominal cavity and for significant regression of metastatic lesion on patent's right leg (0215}. Additionally discloses includes that the simple zinc salt compounds are efficacious which can suppress tumor growth and cancer progression at minimally effective dosages, and cause a regression of tumor at greater than minimally effective concentrations and as the sole bioactive agent able to inflate beneficial changes in humans afflicted with a recognized form of cancer, these simple zinc salts constitute the exclusive means of treatment.

Applicant argues that reducing melanoma tumor growth of a primary melanoma in a patient and the element is in the preamble of the claim, suppressing melanoma tumor growth of the primary melanoma in the patient, give life and meaning to a therapeutically effective amount of 64Zne(Asp}2. The two Novak references only disclosure on melanoma relates to inhibiting migration rate of melanoma cells and other cancerous cells in vitro using Doxorubicin and 64Zn isotope and there is no information or guidance on using any active agent to suppress growth of primary melanoma in a patient.
This arguments are not persuasive since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Those of ordinary skill in the art can readily optimize effective doses and therapeutically effective regimens as determined by good medical practice and the clinical condition of the individual patient. Regardless of the manner of administration, it can be appreciated that the actual preferred amounts of therapeutic agent in a specific case can vary according to the particular therapeutic agent and the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case, Novak (‘415) discloses Materials containing light isotopes are effective in strengthening structural integrity of the tissue and in suppression of tumor cells migration through the bloodstream, i.e. in the prevention of metastasis 64Zn containing material is capable of modifying the phenotype of original tumor cells and while Novak (‘879) one specific technical problem to be solved is to provide a composition comprising an active ingredient and a method for suppression of the development of cancer, including suppressing the growth of tumors (solid and non-solid) and suppressing, partially or completely, the spread of cancer, i.e. metastasis, wherein the method entails administering the composition, which possesses anticancer activity and also does not produce side effects as toxic as those associated with the use of known cytostatic agents (0002 and 0029). Alternatively viewed, the Novak (‘879) provides a method of treating 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of both Novak’s and Ugolkoyv to obtain a composition for suppressing melanoma tumor growth of the primary melanoma in the patient in the instant application. All of the moieties are taught in the art. Obviousness based on similarity of structure and functions entails motivation to make the claimed method for reducing melanoma tumor growth by injection a composition comprising 64Zne(Asp}2   in expectation that the compositions similar in structure will have similar properties. Therefore, one of ordinary skill in the art would have been motivated to make the claimed method in search for new forms to be used for reducing melanoma tumor growth in a patient. See In re Payne, 203 USPQ 245(CCPA 1979).

Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618